 



Exhibit 10.3
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
September 2, 2005, is made by and among Remote Dynamics, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and the
undersigned (together with their affiliates, the “Initial Investors”).
BACKGROUND
     A. In connection with that certain Securities Purchase Agreement dated as
of October 1, 2004 by and among the Company and the Initial Investors (the
“October Securities Purchase Agreement”), the Company issued and sold to the
Initial Investors (i) shares of the Company’s Series A Convertible Preferred
Stock, with a face amount of $1,000 per share (the “Series A Preferred Stock”),
that are convertible into shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”), upon the terms and subject to the limitations
and conditions set forth in the Certificate of Designation, Rights and
Preferences with respect to such Series A Preferred Stock (the “Series A
Certificate of Designation”), (ii) structured warrants (the “Structured
Warrants”) to acquire shares of Common Stock, and (iii) incentive warrants (the
“Incentive Warrants”) to acquire shares of Common Stock. The Structured Warrants
and the Incentive Warrants are together referred to herein as the “October
Warrants.” The shares of Common Stock issuable upon conversion of or otherwise
pursuant to the Series A Preferred Stock are referred to herein as the “Series A
Conversion Shares” and the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the October Warrants are referred to herein as the
“October Warrant Shares.”
     B. Pursuant to the Registration Rights Agreement dated as of October 1,
2004, the Company filed and caused to become effective a Registration Statement
on Form S-3 (file no. 333-120760) covering the Series A Conversion Shares and
the October Warrant Shares (the “October Registration Statement”).
     C. In connection with that certain Securities Purchase Agreement dated
May 31, 2005 by and among the Company and the Initial Investors (the “May
Securities Purchase Agreement”), the Company has agreed, upon the terms and
subject to the conditions contained therein, (i) to issue and sell to the
Initial Investors a promissory note, with a principal amount of $1,750,000 (the
“Note”), that, if approved by the Company’s stockholders, will be exchanged for
Series C-1 warrants to purchase Common Stock (the “C-1 Warrants”) and Series C-2
warrants to purchase Common Stock (the “C-2 Warrants,” which, together with the
C-1 Warrants, are referred to herein as the “C Warrants”), (ii) to exchange the
issued and outstanding shares of Series A Preferred Stock issued in connection
with the October Purchase Agreement for shares of the Company’s Series B
Convertible Preferred Stock, with a face amount of $10,000 per share (the
“Series B Preferred Stock”), that are convertible into shares of Common Stock,
upon the terms and subject to the limitations and conditions set forth in the
Certificate of Designation, Rights and Preferences with respect to such Series B
Preferred Stock (the “Series B Certificate of

 



--------------------------------------------------------------------------------



 



Designation”), and (iii) to issue and sell to the Initial Investors warrants to
acquire shares of Common Stock in connection with the issuance of the Series B
Preferred Stock (the “May Warrants”). The shares of Common Stock issuable upon
conversion of or otherwise pursuant to the Series B Preferred Stock are referred
to herein as the “Series B Conversion Shares,” the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the May Warrants are referred
to herein as the “May Warrant Shares,” and the shares of Common Stock issuable
upon exercise or otherwise pursuant to the C Warrants are referred to herein as
the “C Warrant Shares.” The October Warrants, the May Warrants and the C
Warrants are referred to collectively herein as the “Warrants,” and the shares
of Common Stock issuable upon conversion of or otherwise pursuant to the
Warrants are referred to collectively herein as the “Warrant Shares.” The
Series A Conversion Shares and the Series B Conversion Shares are referred to
collectively herein as the “Conversion Shares.” The Series A Preferred Stock and
the Series B Preferred Stock is referred to collectively herein as the
“Preferred Stock.”
     D. To induce the Initial Investors to execute and deliver the May
Securities Purchase Agreement, and to consummate the transactions contemplated
thereby, the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial
Investors, intending to be legally bound, hereby agree as follows:
1. DEFINITIONS.
     (a) As used in this Agreement, the following terms shall have the following
meanings:
          (i) “Additional Registrable Securities” means (a) the C Warrant
Shares, and (b) any shares of capital stock issued or issuable, from time to
time, as a distribution on or in exchange for or otherwise with respect to the C
Warrant Shares, whether as default payments, on account of anti-dilution or
other adjustments or otherwise.
          (ii) “business day” means any day other than a Saturday or Sunday or a
day on which banking institutions in the State of New York are authorized or
obligated by law, regulation or executive order to close.
          (iii) “Investor” means the Initial Investors and any permitted
transferees or assignees who agree to become bound by the provisions of this
Agreement in accordance with Section 9 hereof.
          (iv) “October Registrable Securities” means (a) the Series A
Conversion Shares, (b) the October Warrant Shares, (c) additional shares of
Common Stock issuable upon a Change of Control (as defined in that certain
Certificate of Designation, Preferences and Rights of Series A Preferred Stock
of the Company), and (d) any shares of capital stock issued or issuable,

2



--------------------------------------------------------------------------------



 



from time to time, as a distribution on or in exchange for or otherwise with
respect to any of the foregoing (including the Series A Preferred Stock and the
October Warrants), whether as default payments, on account of anti-dilution or
other adjustments or otherwise; provided, however, that the October Registrable
Securities shall not include any of the foregoing that have been exchanged for
May Registrable Securities or otherwise disposed of under the October
Registration Statement.
          (v) “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such Registration Statement by the United States Securities and Exchange
Commission (the “SEC”).
          (vi) “May Registrable Securities” means (a) the Series B Conversion
Shares, (b) the May Warrant Shares, (c) additional shares of Common Stock
issuable upon a Change of Control (as defined in that certain Certificate of
Designation, Preferences and Rights of Series B Preferred Stock of the Company),
and (d) any shares of capital stock issued or issuable, from time to time, as a
distribution on or in exchange for or otherwise with respect to any of the
foregoing (including the Series B Preferred Stock and the May Warrants), whether
as default payments, on account of anti-dilution or other adjustments or
otherwise.
          (vii) “Registrable Securities” means the Additional Registrable
Securities, the May Registrable Securities and October Registrable Securities,
collectively.
          (viii) “Registration Statement” means a registration statement of the
Company under the Securities Act.
          (ix) “trading day” means any day on which the SmallCap Market or, if
the Common Stock is not then traded on the SmallCap Market, the principal
national securities exchange, automated quotation system or other trading market
where the Common Stock is then listed, quoted or traded, is open for trading.
     (b) Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Securities Purchase Agreement.
2. REGISTRATION.
     (a) Mandatory Registration.
     (i) The Company shall prepare promptly and file with the SEC as soon as
practicable, but in no event later than the thirtieth (30th) day following the
date hereof (the “Initial Filing Date”), a Registration Statement on Form S-3
(or, if Form S-3 is not then available, on such form of Registration Statement
as is then available to effect a registration of all of the May Registrable
Securities and October Registrable Securities, subject to the consent of the
Initial Investors), which Registration Statement shall be filed pursuant to
Rule 415 and Rule 429 of the Securities Act and cover the resale of at least
10,000,000 Registrable Securities consisting of (A) the October Registrable
Securities and (B) the May Registrable Securities.

3



--------------------------------------------------------------------------------



 



     (ii) The Company shall prepare promptly and file with the SEC as soon as
practicable after the issuance of the C Warrants, but in no event later than the
thirtieth (30th) day following the issuance of the C Warrants (the “Second
Filing Date”), a Registration Statement on Form S-3 (or, if Form S-3 is not then
available, on such form of Registration Statement as is then available to effect
a registration of all of the Additional Registrable Securities, and to the
extent that there remain May Registrable Securities and October Registrable
Securities for which there is no registration statement on file with the SEC,
then all of the remaining unregistered May Registrable Securities and October
Registrable Securities, subject to the consent of the Initial Investors), which
Registration Statement shall be filed pursuant to Rule 415 and Rule 429 of the
Securities Act and cover the resale of at least 10,000,000 Registrable
Securities consisting of (A) the October Registrable Securities, (B) the May
Registrable Securities and (c) the Additional Registrable Securities.
     (iii) Each Registration Statement filed hereunder, to the extent allowable
under the Securities Act and the Rules promulgated thereunder (including
Rule 416), shall state that such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon conversion of the Preferred Stock and exercise of the Warrants (as the case
may be) to prevent dilution resulting from stock splits, stock dividends or
similar transactions. The Registrable Securities included on each Registration
Statement shall be allocated among the Investors as set forth in Section 11(k)
hereof. The Registration Statements shall contain the “Plan of Distribution” in
the form attached hereto as Exhibit A (the “Plan of Distribution”), unless
otherwise directed by a majority of the Investors who provide a new legal Plan
of Distribution. The Registration Statements (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided to (and subject to the reasonable review and, in the case of the
“Selling Security Holders” and “Plan of Distribution” sections of the
Registration Statement, the approval of) the Initial Investors and their counsel
prior to its filing or other submission.
     (b) Payments by the Company. The Company shall use its best efforts to
cause the Registration Statements required to be filed pursuant to
Section 2(a)(i) and (ii) hereof to become effective as soon as practicable, but
in no event later than the ninetieth (90th) day following the date hereof and
the date of issuance of the C Warrants, respectively. At the time of
effectiveness, the Company shall ensure that such Registration Statements cover
all of the Registrable Securities issuable upon full conversion of the all
outstanding Preferred Stock (without giving effect to any limitations on
conversion contained in the Certificates of Designation) and exercise of all
outstanding Warrants (without giving effect to any limitations on exercise
contained in the Warrants), including, if necessary, by filing an amendment
prior to the effective date of any Registration Statement to increase the number
of Registrable Securities covered thereby. If (i) (A) the Registration Statement
required to be filed pursuant to Section 2(a)(i) hereof is not filed with the
SEC prior to the Initial Filing Date or declared effective by the SEC on or
before the one hundred twentieth (120th) day following the date hereof (the
“Initial Registration Deadline”), (B) the Registration Statement required to be
filed pursuant to Section 2(a)(ii) hereof is not filed with the SEC prior to the
Second Filing Date or declared effective by the SEC on or before the one hundred
twentieth (120th) day following the date of issuance of the C Warrants (the
“Second Registration Deadline”), or (C) any Registration Statement required to
be filed pursuant to Section 3(b) hereof is not declared effective by the SEC on
or before the sixtieth (60th) day following the applicable Registration Trigger
Date (as defined in Section 3(b) below), or (ii) if, after any such Registration
Statement has been declared effective by the SEC,

4



--------------------------------------------------------------------------------



 



sales of any of the Registrable Securities required to be covered by such
Registration Statement (including any Registrable Securities required to be
registered pursuant to Section 3(b) hereof) cannot be made pursuant to such
Registration Statement (by reason of a stop order or the Company’s failure to
update the Registration Statement or for any other reason outside the control of
the Investors) or (iii) the Common Stock is not listed or included for quotation
on the Nasdaq SmallCap Market (the “SmallCap Market”), the Nasdaq National
Market (the “National Market”), the New York Stock Exchange (the “NYSE”) or the
American Stock Exchange (the “AMEX”) at any time after the Registration Deadline
hereunder, then the Company will make payments to each Investor in such amounts
and at such times as shall be determined pursuant to this Section 2(b) as relief
for the damages to the Investors by reason of any such delay in or reduction of
their ability to sell the Registrable Securities (which remedy shall not be
exclusive of any other remedies available at law or in equity). The Company
shall pay to each Investor an amount equal to the product of (i) the number of
shares of Preferred Stock then outstanding (including, for this purpose, any
shares of Preferred Stock that have been converted into Conversion Shares then
held by such Investor as if such shares of Preferred Stock had not been so
converted) multiplied by the per share purchase price, multiplied by (ii) three
hundredths (.03) for the 30 day period beginning the 90th day after the date
hereof and ending the 120th day after the date hereof, and fifteen thousandths
(.015) for each subsequent 30 day period (or portion thereof) (A) after the
Initial Filing Date and prior to the date the Initial Registration Statement is
filed with the SEC pursuant to Section 2(a)(i), (B) after the Second Filing Date
and prior to the date the Second Registration Statement is filed with the SEC
pursuant to Section 2(a)(ii), (C) after the Initial Registration Deadline and
prior to the date the Initial Registration Statement filed pursuant to
Section 2(a)(i) is declared effective by the SEC, (D) after the Second
Registration Deadline and prior to the date the Second Registration Statement
filed pursuant to Section 2(a)(i) is declared effective by the SEC, (E) after
the sixtieth (60th) day following a Registration Trigger Date and prior to the
date the Registration Statement filed pursuant to Section 3(b) hereof is
declared effective by the SEC, and (F) during which sales of any Registrable
Securities cannot be made pursuant to any such Registration Statement after the
Registration Statement has been declared effective or the Common Stock is not
listed or included for quotation on the SmallCap Market, the National Market,
NYSE or AMEX; provided, however, that, for purpose of calculating the payment
amount owed to any given Investor, there shall be excluded from each such period
any delays which are solely attributable to changes required by such Investor in
the Registration Statement with respect to information relating to such
Investor, including, without limitation, changes to the Plan of Distribution
(other than any corrections of Company mistakes with respect to information
previously provided by such Investor). All such amounts required to be paid
hereunder shall be paid in cash within five days after the end of each period
that gives rise to such obligation, provided that, if any such period extends
for more than thirty (30) days, interim payments shall be made for each such
30 day period.
     (c) Piggy-Back Registrations. If, at any time prior to the expiration of
the Registration Period (as defined in Section 3(a) below) the Company shall
file with the SEC a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities (other than on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to each Investor written notice of such

5



--------------------------------------------------------------------------------



 



filing, and if, within 15 days after the date of such notice, such Investor
shall so request in writing, the Company shall include in such Registration
Statement all or any part of the Registrable Securities such Investor requests
to be registered. Notwithstanding the foregoing, in the event that, in
connection with any underwritten public offering, the managing underwriter(s)
thereof shall impose a limitation on the number of shares of Common Stock which
may be included in the Registration Statement because, in such underwriter(s)’
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which such Investor has requested inclusion hereunder
as the underwriter shall permit; provided, however, that (i) the Company shall
not exclude any Registrable Securities unless the Company has first excluded all
outstanding securities, the holders of which are not contractually entitled to
inclusion of such securities in such Registration Statement or are not
contractually entitled to pro rata inclusion with the holders of the Registrable
Securities, (ii) after giving effect to the immediately preceding proviso, any
such exclusion of Registrable Securities shall be made pro rata among the
Investors seeking to include Registrable Securities and the holders of other
securities having the contractual right to inclusion of their securities in such
Registration Statement by reason of demand registration rights, in proportion to
the number of Registrable Securities or other securities, as applicable, sought
to be included by each such Investor or other holder, and (iii) no such
reduction shall reduce the amount of Registrable Securities included in the
registration below twenty-five (25%) of the total amount of securities included
in such registration. No right to registration of Registrable Securities under
this Section 2(c) shall be construed to limit any registration required under
Section 2(a) hereof. If an offering in connection with which an Investor is
entitled to registration under this Section 2(c) is an underwritten offering,
then each Investor whose Registrable Securities are included in such
Registration Statement shall, unless otherwise agreed by the Company, offer and
sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering.
     (d) Eligibility for Form S-3. The Company represents and warrants that it
meets the requirements for the use of Form S-3 for registration of the sale by
the Initial Investors of the Registrable Securities and the Company shall file
all reports and statements required to be filed by the Company with the SEC in a
timely manner so as to thereafter maintain such eligibility for the use of Form
S-3.
     3. OBLIGATIONS OF THE COMPANY.
     In connection with the registration of the Registrable Securities, the
Company shall have the following obligations:
     (a) The Company shall respond as soon as reasonably practicable to any and
all comments made by the staff of the SEC to any Registration Statement required
to be filed hereunder, and shall submit to the SEC, before the close of business
on the business day immediately following the business day on which the Company
learns (either by telephone or in writing) that no review of such Registration
Statement will be made by the SEC or that the staff of the SEC has no further
comments on such Registration Statement, as the case may be, a request for
acceleration of the effectiveness of such Registration Statement to a time and
date as

6



--------------------------------------------------------------------------------



 



soon as practicable. The Company shall keep such Registration Statement
effective pursuant to Rule 415 at all times until such date as is the earlier of
(i) the date on which all of the Registrable Securities have been sold and
(ii) the date on which all of the Registrable Securities may be immediately sold
to the public without registration or restriction pursuant to Rule 144(k) under
the Securities Act or any successor provision (the “Registration Period”), which
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein and all documents incorporated by reference
therein) (A) shall comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC promulgated thereunder
and (B) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein not misleading. The financial statements of the Company
included in any such Registration Statement or incorporated by reference therein
(x) shall comply as to form in all material respects with the applicable
accounting requirements and the published rules and regulations of the SEC
applicable with respect thereto, (y) shall be prepared in accordance with U.S.
generally accepted accounting principles, consistently applied during the
periods involved (except as may be otherwise indicated in such financial
statements or the notes thereto or, in the case of unaudited interim statements,
to the extent they may not include footnotes or may be condensed on summary
statements) and (z) fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end adjustments).
     (b) The Company shall (i) prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any Registration
Statement required to be filed hereunder and the prospectus used in connection
with any such Registration Statement as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and (ii) during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by any such Registration Statement until such time as all of
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the event the number of shares available under a
Registration Statement filed pursuant to this Agreement is, for any three
(3) consecutive trading days (the last of such three (3) trading days being the
“Registration Trigger Date”), insufficient to cover all of the Registrable
Securities then issued or issuable upon conversion of the Preferred Stock
(without giving effect to any limitations on conversion contained in the
Certificate of Designation) and exercise of the Warrants (without giving effect
to any limitations on exercise contained in the Warrants), the Company shall
provide each Investor written notice of such Registration Trigger Date within
three business days thereafter and shall amend the Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover all of the Registrable Securities issued or
issuable upon conversion of the Preferred Stock (without giving effect to any
limitations on conversion contained in the Certificate of Designation) or
exercise of the Warrants (without giving effect to any limitations on exercise
contained in the Warrants) as of the Registration Trigger Date, in each case, as
soon as practicable, but in any event within 15 days after the Registration
Trigger Date. The Company shall cause such amendment(s) and/or new Registration
Statement(s) to become effective as soon as practicable following the filing
thereof. In the event the Company fails to obtain the effectiveness of any such
Registration Statement within 60 days after a

7



--------------------------------------------------------------------------------



 



Registration Trigger Date, each Investor shall thereafter have the option,
exercisable in whole or in part at any time and from time to time by delivery of
a written notice to the Company (a “Mandatory Redemption Notice”), to require
the Company to redeem for cash such number of the Investor’s shares of the
Preferred Stock at a price per share of Series A Preferred Stock equal to $1,150
and at a price per share of Series B Preferred Stock equal to $11,500, the total
number of Registrable Securities included on the Registration Statement for
resale by such Investor is at least equal to all of the Registrable Securities
issued or issuable upon conversion of such Investor’s Preferred Stock (without
giving effect to any limitations on conversion contained in the Certificate of
Designation) and exercise of such Investor’s Warrants (without giving effect to
any limitation on exercise contained in the Warrants). If the Company fails to
redeem any of such Preferred Stock within five business days after its receipt
of a Mandatory Redemption Notice, then such Investor shall be entitled to the
remedies provided in Article VII.C of the Certificate of Designation.
     (c) The Company shall furnish to each Investor whose Registrable Securities
are included in a Registration Statement and such Investor’s legal counsel
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC or received by the Company, as applicable, one copy of the Registration
Statement and any amendment thereto, each preliminary prospectus and prospectus
and each amendment or supplement thereto, and, in the case of the Registration
Statement required to be filed pursuant to Section 2(a), each letter written by
or on behalf of the Company to the SEC or the staff of the SEC (including,
without limitation, any request to accelerate the effectiveness of the
Registration Statement or amendment thereto), and each item of correspondence
from the SEC or the staff of the SEC, in each case relating to the Registration
Statement (other than any portion thereof that contains information for which
the Company has sought confidential treatment), (ii) on the date of
effectiveness of the Registration Statement or any amendment thereto, a notice
stating that the Company has been orally advised by the SEC that the
Registration Statement or amendment has been declared effective, and (iii) such
number of copies of a prospectus, including a preliminary prospectus, all
amendments and supplements thereto and all such other documents as such Investor
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
     (d) The Company shall use commercially reasonable efforts to (i) register
and qualify the Registrable Securities covered by any Registration Statement
under such other securities or “blue sky” laws of such jurisdictions in the
United States as each Investor who holds Registrable Securities being offered
reasonably requests, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary to qualify the Registrable Securities for sale in
such jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (B) subject itself to general taxation in any such
jurisdiction, (C) file a general consent to service of process in any such
jurisdiction, (D) provide any undertakings that cause the Company undue expense
or burden, or (E) make any change in its Certificate of Incorporation or Bylaws,
which in each case the Board of Directors of the Company determines to be
contrary to the best interests of the Company and its stockholders.

8



--------------------------------------------------------------------------------



 



     (e) As promptly as practicable after becoming aware of such event, the
Company shall (i) notify each Investor by telephone and facsimile of the
happening of any event, as a result of which the prospectus included in any
Registration Statement that includes Registrable Securities, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and (ii) promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
such number of copies of such supplement or amendment to each Investor as such
Investor may reasonably request.
     (f) The Company shall use its best efforts (i) to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement that includes Registrable Securities, and, if such an order is issued,
to obtain the withdrawal of such order at the earliest practicable moment
(including in each case by amending or supplementing such Registration
Statement), and (ii) to notify each Investor who holds Registrable Securities
being sold (or, in the event of an underwritten offering, the managing
underwriters) of the issuance of such order and the resolution thereof (and if
such Registration Statement is supplemented or amended, deliver such number of
copies of such supplement or amendment to each Investor as such Investor may
reasonably request).
     (g) The Company shall permit a single firm of counsel designated by the
Initial Investors to review any Registration Statement required to be filed
hereunder and all amendments and supplements thereto a reasonable period of time
prior to its filing with the SEC, and not file any document in a form to which
such counsel reasonably objects.
     (h) The Company shall make generally available to its security holders as
soon as practicable, but in no event later than 90 days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement. The Company will be
deemed to have complied with its obligations under this Section 3(h) upon the
Company’s filing, on an appropriate form, the appropriate report of the Company
as required by the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Exchange Act”).
     (i) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement that includes such
Investor’s Registrable Securities, (iii) the release of such information is
ordered pursuant to a subpoena or other order from a court or governmental body
of competent jurisdiction, (iv) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement, or (v) such Investor consents to the form and content of any
such disclosure; provided, however, that the Initial Investors expressly agree
and consent to the filing of this Agreement and related transaction documents as
exhibits to the Company’s Exchange Act reports. The Company shall, upon learning
that disclosure of any information concerning an Investor is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to such Investor prior

9



--------------------------------------------------------------------------------



 



to making such disclosure, and cooperate with the Investor, at the Investor’s
expense, in taking appropriate action to prevent disclosure of, or to obtain a
protective order for, such information.
     (j) The Company shall use commercially reasonable efforts to promptly cause
all of the Registrable Securities covered by any Registration Statement to be
listed or designated for quotation on the SmallCap Market, the National Market,
the NYSE, the AMEX or any other national securities exchange or automated
quotation system and on each additional national securities exchange or
automated quotation system on which securities of the same class or series
issued by the Company are then listed or quoted, if any, if the listing or
quotation of such Registrable Securities is then permitted under the rules of
such exchange or automated quotation system, and in any event, without limiting
the generality of the foregoing, to arrange for or maintain at least two market
makers to register with the National Association of Securities Dealers, Inc.
(the “NASD”) as such with respect to the Registrable Securities.
     (k) To the extent not already provided, the Company shall provide a
transfer agent and registrar, which may be a single entity, for the Registrable
Securities not later than the effective date of the Registration Statement
required to be filed pursuant to Section 2(a) hereof.
     (l) The Company shall cooperate with any Investor who holds Registrable
Securities being offered and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be offered
pursuant to any Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, and registered in such names,
as such Investor or the managing underwriter or underwriters, if any, may
reasonably request. Without limiting the generality of the foregoing, within
three business days after any Registration Statement that includes Registrable
Securities is declared effective by the SEC, the Company shall cause legal
counsel selected by the Company to deliver to the transfer agent for the
Registrable Securities (with copies to any Investor whose Registrable Securities
are included in such Registration Statement), an opinion of such counsel
substantially in the form attached hereto as Exhibit B.
     (m) At the reasonable request of any Investor, the Company shall prepare
and file with the SEC such amendments (including post-effective amendments) and
supplements to any Registration Statement required to be filed hereunder and the
prospectus used in connection with such Registration Statement as may be
necessary in order to change the plan of distribution set forth in such
Registration Statement; provided that such plan of distribution comports with
applicable SEC and NASD rules and requirements.
     (n) Notwithstanding anything to the contrary herein, the Company shall
comply with all applicable laws related to a Registration Statement and offering
and sale of securities and all applicable rules and regulations of governmental
authorities in connection therewith (including, without limitation, the
Securities Act and the Exchange Act and the rules and regulations thereunder
promulgated by the SEC.)
     (o) From and after the date of this Agreement, the Company shall not, and
shall not agree to, allow the holders of any securities of the Company to
include any of their securities which are not Registrable Securities in the
Registration Statement required to be filed pursuant to

10



--------------------------------------------------------------------------------



 



Section 2(a) or 3(b) hereof without the consent of the holders of a majority in
interest of the Registrable Securities.
     (p) The Company shall make available for inspection by (i) each Investor,
(ii) any underwriter participating in any disposition pursuant to any
Registration Statement, (iii) one firm of attorneys and one firm of accountants
or other agents retained by the Investors, and (iv) one firm of attorneys
retained by all such underwriters (collectively, the “Inspectors”) all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector to enable such Inspector to exercise its due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request
for purposes of such due diligence; provided, however, that each Inspector shall
hold in confidence and shall not make any disclosure (except to an Investor) of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (B) the release of such
Records is ordered pursuant to a subpoena or other order from a court or
government body of competent jurisdiction, or (C) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this or any other agreement. Nothing herein shall be deemed to
limit any Investor’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.
     (q) In the case of an underwritten public offering, at the request of any
Investor, the Company shall furnish, on the date of effectiveness of the
Registration Statement (i) a copy of each opinion from counsel representing the
Company given to any underwriter in such underwritten public offering and (ii) a
copy of each letter from the Company’s independent certified public accountants
given to any underwriter in such underwritten public offering.
4. OBLIGATIONS OF THE INVESTORS.
     In connection with the registration of the Registrable Securities, each
Investor shall have the following obligations:
     (a) It shall be a condition precedent to the obligations of the Company to
effect the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five trading days
prior to the first anticipated filing date of the Registration Statement, the
Company shall notify each Investor of the information the Company requires from
each such Investor.
     (b) Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement required to be filed hereunder, unless such

11



--------------------------------------------------------------------------------



 



Investor has notified the Company in writing of such Investor’s election to
exclude all of such Investor’s Registrable Securities from such Registration
Statement.
     (c) Upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 3(e) or 3(f) with respect to any
Registration Statement including Registrable Securities, each Investor shall
immediately discontinue disposition of Registrable Securities pursuant to such
Registration Statement until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Sections 3(e) and 3(f), as
applicable, and, if so directed by the Company, such Investor shall deliver to
the Company (at the expense of the Company) or destroy (and deliver to the
Company a certificate of destruction) all copies in such Investor’s possession
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice. Notwithstanding the foregoing or anything to the
contrary in this Agreement, but subject to compliance with applicable laws, the
Company shall cause the transfer agent for the Registrable Securities to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Preferred Stock, the Note and the Warrants in connection
with any sale of Registrable Securities with respect to which any such Investor
has entered into a contract for sale prior to receipt of such notice and for
which any such Investor has not yet settled.
     (d) No Investor may participate in any underwritten distribution hereunder
unless such Investor (i) agrees to sell such Investor’s Registrable Securities
on the basis provided in any underwriting arrangements in usual and customary
form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions and any expenses in excess of those payable by the
Company pursuant to Section 5 below, and (iv) complies with all applicable laws
in connection therewith. Notwithstanding anything in this Section 4(d) to the
contrary, this Section 4(d) is not intended to limit any Investor’s rights under
Sections 2(a) or 3(b) hereof.
5. EXPENSES OF REGISTRATION.
     All expenses incurred by the Company or the Investors in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 above
(including, without limitation, all registration, listing and qualification
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company and the fees and disbursements of one counsel selected by the
Investors holding a majority of the Registrable Securities (with a maximum
reimbursable fee of $7,500 unless otherwise approved by the Company, which
approval shall not be withheld unreasonably), and any underwriting discounts and
commissions other than those relating to shares of the Registrable Securities
sold on behalf of the Investors in such offering, which shall be borne solely by
the Investors) shall be borne by the Company. In addition, the Company shall pay
each Investor’s costs and expenses (including legal fees) incurred in connection
with the enforcement of the rights of such Investor hereunder.

12



--------------------------------------------------------------------------------



 



6. INDEMNIFICATION.
     In the event any Registrable Securities are included in a Registration
Statement under this Agreement:
     (a) To the extent permitted by law, the Company shall indemnify, hold
harmless and defend (i) each Investor who holds such Registrable Securities, and
(ii) the directors, officers, partners, members, employees and agents of each
such Investor and each person, if any, who controls each such Investor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each, an “Investor Indemnified Person”), against any joint or several
losses, claims, damages, liabilities or expenses (collectively, together with
actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or are
based upon: (A) any untrue statement or alleged untrue statement of a material
fact in a Registration Statement or the omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (C) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act or any other law (including, without
limitation, any state securities law), rule or regulation relating to the offer
or sale of the Registrable Securities (the matters in the foregoing clauses
(A) through (C), collectively, “Violations”). Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Investor Indemnified Person (or
their counsel on behalf of such Investor Indemnified Person) expressly for use
in the Registration Statement or any such amendment thereof or supplement
thereto; (y) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld; and (z) with respect to any
prospectus, shall not inure to the benefit of any Investor Indemnified Person if
the untrue statement or omission of material fact contained in the prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented, if such corrected prospectus was timely made available by the
Company pursuant to Section 3(c) hereof, and the Investor Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a Violation and such Investor Indemnified Person, notwithstanding
such advice, used it. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Investor Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9 hereof.
     (b) In connection with any Registration Statement in which an Investor is
participating, (i) each such Investor shall, severally and not jointly,
indemnify, hold harmless and defend, to the same extent and in the same manner
set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, its employees and each

13



--------------------------------------------------------------------------------



 



person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and any other stockholder
selling securities pursuant to the Registration Statement or any of its
directors or officers or any person who controls such stockholder within the
meaning of the Securities Act or the Exchange Act (each, a “Company Indemnified
Person”), against any Claims to which any of them may become subject insofar as
such Claims arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
(or their counsel on their behalf) expressly for use in connection with such
Registration Statement; and (ii) subject to the restrictions set forth in
Section 6(c), such Investor shall reimburse the Company Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim; provided, however, that the
indemnification obligations contained in this Section 6(b) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld; and provided, further, that the Investor shall be liable
under this Agreement (including this Section 6(b) and Section 7) for only that
amount as does not exceed the net proceeds actually received by such Investor as
a result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Indemnified Person and
shall survive the transfer of the Registrable Securities by the Investor
pursuant to Section 9 hereof. Notwithstanding anything to the contrary contained
herein, the indemnification obligations contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Company Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented.
     (c) Promptly after receipt by any party entitled to indemnification under
this Section 6 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a Claim in respect
thereof is to made against any indemnifying party under this Section 6, deliver
to the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the indemnified party;
provided, however, that such indemnifying party shall not be entitled to assume
such defense and an indemnified party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the indemnified party and the indemnifying
party would be inappropriate due to actual or potential conflicts of interest
between such indemnified party and any other party represented by such counsel
in such proceeding or the actual or potential defendants in, or targets of, any
such action include both the indemnified party and the indemnifying party and
any such indemnified party reasonably determines that there may be legal
defenses available to such indemnified party that are in conflict with those
available to such indemnifying party. The indemnifying party shall pay for only
one separate legal counsel for the indemnified parties, and such legal counsel
shall be selected by Investors holding a majority in interest of the Registrable
Securities included in the Registration Statement to which the Claim relates (if
the parties entitled to indemnification

14



--------------------------------------------------------------------------------



 



hereunder are Investor Indemnified Persons) or by the Company (if the parties
entitled to indemnification hereunder are Company Indemnified Persons). The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the indemnified party under this Section 6, except to
the extent that the indemnifying party is actually prejudiced in its ability to
defend such action. The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.
7. CONTRIBUTION.
     To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party shall make the maximum contribution with
respect to any amounts for which it would otherwise be liable under Section 6 to
the fullest extent permitted by law as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the Violation giving rise to the applicable
Claim; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 6, (b) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification or other obligations under
this Agreement) by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.
8. REPORTS UNDER THE EXCHANGE ACT.
     With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:
     (a) file with the SEC in a timely manner and make and keep available all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing and availability of such reports and other documents is required for
the applicable provisions of Rule 144; and
     (b) furnish to each Investor so long as such Investor holds Preferred
Stock, the Note, Warrants or Registrable Securities, promptly upon request,
(i) a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit such Investor to sell such securities
under Rule 144 without registration (to the extent such Rule is available to the
Investors).

15



--------------------------------------------------------------------------------



 



9. ASSIGNMENT OF REGISTRATION RIGHTS.
     The rights of the Investors hereunder, including the right to have the
Company register Registrable Securities pursuant to this Agreement, shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Preferred Stock, the Note, the Warrants or the Registrable
Securities if: (a) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company after such assignment, (b) the Company is furnished with written notice
of (i) the name and address of such transferee or assignee, and (ii) the
securities with respect to which such registration rights are being transferred
or assigned, (c) following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (d) the transferee or
assignee agrees in writing for the benefit of the Company to be bound by all of
the provisions contained herein, and (e) such transfer shall have been made in
accordance with the applicable requirements of (A) with respect to October
Warrants and October Warrant Shares, the October Securities Purchase Agreement
and the October Warrants, (B) with respect to Series B Preferred Stock and
Series B Conversion Shares, the May Securities Purchase Agreement and the
Series B Certificate of Designation and (C) with respect to the May Warrants and
the May Warrant Shares, the May Securities Purchase Agreement and the May
Warrants and (D) with respect to the C Warrants and the C Warrant Shares, the
May Securities Purchase Agreement and the C Warrants, as applicable. In
addition, and notwithstanding anything to the contrary contained in this
Agreement, the October Securities Purchase Agreement, the May Securities
Purchase Agreement, the Series A Certificate of Designation, the Series B
Certificate of Designation, or the Warrants, the Securities (as defined in each
Securities Purchase Agreement) may be pledged, and all rights of the Investor
under this Agreement or any other agreement or document related to the
transactions contemplated hereby may be assigned, without further consent of the
Company, to a bona fide pledgee in connection with an Investor’s margin or
brokerage account.
10. AMENDMENT OF REGISTRATION RIGHTS.
     Provisions of this Agreement may be amended and the observance thereof may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with written consent of the Company and the Investor(s)
who hold a majority in interest of the Registrable Securities or, in the case of
a waiver, with the written consent of the party charged with the enforcement of
any such provision; provided, however, that (a) no amendment hereto which
restricts the ability of an Investor to elect not to participate in an
underwritten offering shall be effective against any Investor which does not
consent in writing to such amendment; (b) no consideration shall be paid to an
Investor by the Company in connection with an amendment hereto unless each
Investor similarly affected by such amendment receives a pro rata amount of
consideration from the Company; and (c) unless an Investor otherwise agrees,
each amendment hereto must similarly affect each Investor. Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company and their respective permitted successors and assigns.

16



--------------------------------------------------------------------------------



 



11. MISCELLANEOUS.
     (a) A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.
     (b) Any notices required or permitted to be given under the terms of this
Agreement shall be in writing and sent by certified or registered mail (return
receipt requested) or delivered personally, by nationally recognized overnight
carrier or by confirmed facsimile transmission, and shall be effective five days
after being placed in the mail, if mailed, or upon receipt or refusal of
receipt, if delivered personally or by nationally recognized overnight carrier
or confirmed facsimile transmission, in each case addressed to a party as
provided herein. The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:
(i) If to the Company:
Remote Dynamics, Inc.
1155 Kas Drive, Suite 100
Richardson, TX 75081-1999
Telephone: (972) 301-2733
Facsimile: (972) 301-2263
Attention: J. Raymond Bilbao, Esquire
with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:
Locke Liddell & Sapp LLP
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776
Telephone: (214) 740-8570
Facsimile: (214) 756-8570
Attention: Stephen L. Sapp, Esquire
(ii) If to any Investor, to such address as such Investor shall have provided in
writing to
the Company.
     (c) Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
     (d) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware. Each party irrevocably consents to the
jurisdiction of the United States federal courts and the state courts located in
the County of New Castle, State of Delaware in any suit or

17



--------------------------------------------------------------------------------



 



proceeding based on or arising under this Agreement and irrevocably agrees that
all claims in respect of such suit or proceeding may be determined in such
courts. Each party irrevocably waives the defense of an inconvenient forum to
the maintenance of such suit or proceeding. Each party further agrees that
service of process upon such party, mailed by first class mail shall be deemed
in every respect effective service of process upon such party in any such suit
or proceeding in such forum. Nothing herein shall affect any party’s right to
serve process in any other manner permitted by law. Each party agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.
     (e) This Agreement and the other Transaction Documents (including any
schedules and exhibits hereto and thereto) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement and the other
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof.
     (f) Subject to the requirements of Section 9 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.
     (g) The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
     (h) This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
     (i) Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
     (j) Unless other expressly provided herein, all consents, approvals and
other determinations to be made by the Investors pursuant to this Agreement
shall be made by the Investors holding a majority in interest of the Registrable
Securities (determined as if all Preferred Stock and Warrants then outstanding
had been converted into or exercised for Registrable Securities) held by all
Investors.
     (k) The initial number of Registrable Securities included on any
Registration Statement filed pursuant to Section 2(a) or 3(b), and each increase
to the number of Registrable Securities included thereon, shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time of such establishment or increase, as the case may be.
In the event an Investor shall sell or otherwise transfer any of such holder’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the number of

18



--------------------------------------------------------------------------------



 



Registrable Securities included on a Registration Statement for such transferor.
Any shares of Common Stock included on a Registration Statement and which remain
allocated to any person or entity which does not hold any Registrable Securities
shall be allocated to the remaining Investors, pro rata based on the number of
shares of Registrable Securities then held by such Investors. For the avoidance
of doubt, the number of Registrable Securities held by any Investor shall be
determined as if all Preferred Stock and Warrants then outstanding (and, if
applicable, Warrants issuable upon exchange of the outstanding Note) were
converted into or exercised for Registrable Securities.
     (l) Each party to this Agreement has participated in the negotiation and
drafting of this Agreement. As such, the language used herein shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party to this
Agreement.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Initial Investor and the Company have
caused this Agreement to be duly executed as of the date first above written.

            REMOTE DYNAMICS, INC.
      By:   /s/ W. Michael Smith         Name:   W. Michael Smith
        Title:   COO     

INITIAL INVESTOR:
SDS CAPITAL GROUP SPC, LTD. for itself and on behalf of its Class A Segregated
portfolio, Class B Segregated portfolio, Class C Segregated portfolio and all
future Segregated portfolios created by it from time to time
(Print or Type Name of Purchaser)

         
By:
  /s/ Steve Derby               Name: Steve Derby     Title: Managing Member    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Date]
[Transfer Agent]
RE: Remote Dynamics, Inc.
Ladies and Gentlemen:
We are counsel to Remote Dynamics, Inc., a corporation organized under the laws
of the State of Delaware (the “Company”), and we understand that [Name of
Investor] (the “Holder”) has purchased from the Company (i) a promissory note,
with a principal amount of $1,750,000, that, if approved by the Company’s
stockholders, will be exchanged for Series C-1 warrants to purchase Common Stock
and Series C-2 warrants to purchase Common Stock, (ii) shares of the Company’s
Series B Convertible Preferred Stock, with a face amount of $10,000 per share,
that are convertible into shares of Common Stock, upon the terms and subject to
the limitations and conditions set forth in the Certificate of Designation,
Rights and Preferences with respect to such Series B Preferred Stock, and
(iii) warrants to acquire shares of Common Stock. Pursuant to a Registration
Rights Agreement, dated as of September 1, 2005, by and among the Company and
the signatories thereto (the “Registration Rights Agreement”), the Company
agreed with the Holder, among other things, to register the Registrable
Securities (as that term is defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “Securities Act”), upon the terms
provided in the Registration Rights Agreement. In connection with the Company’s
obligations under the Registration Rights Agreement, on ___, ___, ___, the
Company filed a Registration Statement on Form S-3 (File No. 333- ___) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities, which names the Holder as a
selling stockholder thereunder. The Registration Statement was declared
effective by the SEC on ___, ___.
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered into an order declaring the
Registration Statement effective under the Securities Act at [time of
effectiveness] on [date of effectiveness], and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC.
Based on the foregoing, we are of the opinion that the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.
Very truly yours,
[NAME OF COUNSEL]
cc: [Name of Investor]

 